Title: C. W. F. Dumas to John Adams: A Translation, 16 March 1782
From: Dumas, Charles William Frederic
To: Adams, John



The Hague, 16 March 1782
Sir

Here is a small packet of letters for you that was given to me by the duc de la Vauguyon.
I received your honored letter of the 14th and will make good use of it, first with our friends, then with the others.
As for the conciliatory plan, I can assure you that the convalescent is not at the Bottom of it. Those who conceived and modified it always regarded it as their last resort, in the event they were unsuccessful, and even in that case they wanted to submit it to your judgment before implementing it. They are now sufficiently instructed that you do not want to hear about it. Moreover, I was alerted on all sides, that the Anglomane party is marshalling all of its resources to form the most violent opposition to your admission through a resolution of this province. Let it be known in your area, sir, as I have done here, of the idea of a navigation act by which the American ports could be open only to the Frieslanders, to the exclusion of the cities of Holland who will not presently declare, as compensation for Friesland’s resolution. This operation would cut the Gordian knot that confronts us, by maintaining that only one province knows how to deal with a foreign power, without the consent of the others.
The evening before last I wrote to Mr. van Berckel and asked him to tell you the content of the letter. I hope that he did it. You will have seen there, that the ministers from the seven protesting cities are in agreement here on your subject, while awaiting their instructions. One is certain in advance about those from Dordrecht and very probably about those from Leyden and Rotterdam. I will add that deliberations on your subject will be taken up again next Friday in order to give the cities, especially Amsterdam, time to assemble their councils, and that the outcome of it, good or bad, depends above all on the strength or weakness of the Vroedschap (or council) of Amsterdam. Expect only unwillingness from Mr. Rendorp. If possible, have a meeting with Mr. De Maarseveen, so that he and the other friends can enjoin Mr. Hooft to exert all of his credit and power.
It is not only a question of linking the republic to us. We could abandon it to itself, without great consequence, but it is also a question of snatch­ing this republic from the leopard’s claws, which is of much more importance to our friends and to all of Europe than it is to us. This is why, I am told, that we must not be too rash, if a little longer temporizing can do it.
The ambassador has just now asked me to visit him. I will close the present letter only when I return, in order to add anything if necessary. But so that I do not commit further incongruities as a result of being in a hurry, I will close at the very least with the respect and the attachment with which I remain always, sir, your very humble and very obedient servant

Dumas


It may be perhaps worth your while, Sir, to come here towards the end of next week, and hear from the ambassador, that the Comte de Vergennes is and will be more your friend, than you seemed to apprehend he was.

